McCARTY, J.
(dissenting).
It is alleged in the complaint that the excavation, which was twenty feet wide and eight feet deep, extended across the entire width of a “certain public sidewalk, part and parcel, of said Washington Avenue, the main thoroughfare of the city of Ogden.” It is also alleged that “defendants had carelessly and negligently failed to erect proper, or any, guards or means to prevent persons passing along said walk from falling into said areaway, and had negligently and carelessly *590failed and omitted to place any signs or warnings whatever of the existence of said excavation or areaway.” It is further alleged that “plaintiff while walking along and over said sidewalk, . . . failing to observe said excavation, by reason of the fact that his attention was otherwise attracted and engaged, and he was then looking, in another direction, and not knowing or having reason to know of the existence of said . , . excavation, fell into and to the bottom of said excavation in said sidewalk without his fault or negligence, thereby” receiving the injuries complained of. It will be observed that the complaint in plain and concise language charges negligence on the part of defendants in failing and omitting to erect guards and to place signs at and around the excavation at the point where it extended across the sidewalk. And in equally plain and concise terms it is alleged that plaintiff while walking along and over said sidewalk, with his attention withdrawn from the walk, and while he .was looking in another direction, not knowing, nor having reason to know, of the existence of the excavation, fell into it without fault or negligence on his part. Now, there is only one inference which can be drawn from these allegations, and that is that plaintiff fell into the excavation because of defendants’ negligence in failing and omitting to erect proper and necessary guards across the sidewalk at or near the point where the excavation was made. The facts pleaded, which, for the purpose of determining the issues presented by the demurrer, are taken to be true, preclude any presumption that some intervening circumstance ,or agency was the proximate cause of plaintiff’s injury. And there is no fact or element necessary to make out a cause of action left to conjecture. In this class of cases the general rule is that, where the facts pleaded show that the injuries complained of were the proximate result of defendant’s negligence, a direct allegation to that effect is not required.
In 14 Enc. PI. & Pr. 336, the principle is tersely and well illustrated in the following language:
*591“In an action for negligence it must appear from the complaint or declaration either hy direct averment or from the statement of such facts as to raise the presumption, that the injury was the natural and proximate result of the defendant’s negligence.”
The following autborities are to the same effect: City of Huntington v. Burke, 21 Ind. App. 655, 52 N. E. 415; Wabash County v. Pearson, 120 Ind. 426, 22 N. E. 134, 16 Am. St. Rep. 325; Baltimore, etc., R. Co. v. Kleespies, 39 Ind. App. 151, 76 N. E. 1015, 78 N. E. 252; Holt v. Spokane & P. Ry. Co., 3 Idaho, 703, 35 Pac. 39; Con. Elec. L. & St. R. R. Co. v. Pryor, 44 Fla. 354, 32 South. 797; Evansich, Jr., etc. v. G. C. & S. F. Ry. Co., 57 Tex. 123; San Antonio Ry. Co. v. Cailloutte, 79 Tex. 341, 15 S. W. 390; Dugan v. St. P. & D. R. Co., 40 Minn. 544, 42 N. W. 538; McGehee v. Schiffman, 4 Cal. App. 50, 87 Pac. 290; 3 Suth. Code Pl., Pr. & Forms, sections 4172, 4222.
Counsel for defendants contend with much earnestness that the complaint on its face shows that plaintiff was guilty of contributory negligence, and that the ruling of the trial court sustaining the demurrer to the complaint should be upheld on that ground. The complaint shows that Washington Avenue is the main public thoroughfare of Ogden City, Utah, and that at the time of the accident complained of plaintiff was walking on and along the sidewalk of this public and much used thoroughfare, and while “his attention was otherwise attracted and engaged and he was looking in another direction, and not knowing, or having reason to know, of the existence of said . . . excavation,” fell into it without fault or negligence on his part.
A person walking along -a public sidewalk has a right to presume, and to act upon the presumption, that it contains no pitfalls, and that it is free from dangerous obstructions (Tucker v. Salt Lake City, 10 Utah, 173, 37 Pac. 26), and if he is injured by falling into an excavation, or by coming in contact with some dangerous obstruction thereon the mere fact that his attention at the time was attracted in another direction and momentarily withdrawn from the *592sidewalk is not sufficient, under tbe great weight of authority, to raise a presumption of lack of ordinary care or prudence on his part. And especially is this so where, as in this case, it is alleged in the complaint that the injury complained of was occasioned “without his fault or negligence.” It is held in some jurisdictions that such an allegation in this class of cases is sufficient to overcome any inference that might otherwise be drawn of fault or negligence on the part of the party injured. (Street Bd. Co. v. Nolthenuis, 40 Ohio St. 376; Penn. R. Co. v. O’Shaughnessy, 122 Ind. 588, 23 N. E. 675; City of Elkhart v. Whitman, 122 Ind. 538, 23 N. E. 796; Board of Com’rs v. Creviston, 133 Ind. 39, 32 N. E. 735; Evansville & T. H. R. Co. v. Krapf, 143 Ind. 647, 36 N. E. 901; Wall v. Buffalo W. W. Co. 18 N. Y. 119; Evansich, Jr., etc. v. G., C. & S. F. Ry. Co., supra; 5 Enc. Pl. & Pr., 5-7, and cases cited in notes; Barry v. Terkildsen, 72 Cal. 254, 13 Pac. 657, 1 Am. St. Rep. 55.) In the last case cited the plaintiff, a girl nineteen years of age, started somewhat in a hurry from her home about nine o’clock in the morning to go to school. The defendant owned the adjoining premises, and in the sidewalk in front of his premises there was a hole covered by a wooden trapdoor, which defendant used for his private convenience. This hole was only a few feet from the entrance to the residence of plaintiff. On the morning referred to the hole was open, and entirely unguarded and unprotected. As plaintiff went out of the house, her attention was attracted for a moment by some children playing in the street, and, not noticing the hole, she fell into it, and was seriously injured. She had been accustomed to travel over the sidewalk daily on her way to and from school and never the knew the hole was there. The premises were on a populous street in San Francisco. In that case the court, in the course of a well-considered opinion said:
“In our opinion there is nothing in the point that respondent was guilty of .contributory negligence. A sidewalk of a street in a city not near .a crossing may be taken by one passing over it to he a safe, and not a dangerous place. In this case the respondent had *593the right to presume that the sidewalk was in the same condition in which she had always found it; and the fact that her attention was momentarily attracted in another direction — a thing of the most common occurrence to travelers along a street — falls far short of that contributory negligence which in law defeats an action for damages.” (Italics mine.)
In 7 A. & E. Enc. L. (2d Ed.), 411, it is said:
“A traveler upon a street or highway has .a right to depend upon the performance of this duty (the duty of keeping streets and highways reasonably safe for public travel) without special investigation, and if injured by defects thereon of which he has no notice, while traveling along the street in an ordinary manner, and relying upon the performance of duty by the municipality, he is not guilty of contributory negligence.”
In the case of Tucker v. Salt Lake City, supra, tbis court said:
“All persons using the street and sidewalks have the right to assume that they are in good and safe condition, and to regulate their conduct on that assumption.”
In the case of Dwyer v. Salt Lake City, 19 Utah, 521, 57 Pac. 535, this court said:
“Although the respondent had previous knowledge of the condition of the sidewalk and embankments, and undertook to cross the embankment on a dark night and momentarily forgot about it yet such knowledge, undertaking, and forgetfulness were not conclusive evidence of such contributory negligence as would bar a recovery.”
The principle aunouuced iu tbat case was reaffirmed by tbis court in the case of Bowman v. Ogden City, 33 Utah, 198, 93 Pac. 561, and again in the case of Bills v. Salt Lake City, 37 Utah, 507, 109 Pac. 745. Jennings v. Van Schaick, 108 N. Y. 530, 15 N. E. 424, 2 Am. St. Rep. 459, was a case in wbicb the plaintiff fell into an open coal bole left uncovered and unprotected in a crowded city street. the court said:
“She had a right to assume the safety of the sidewalk, and so was not called upon to give attention to her steps, until in some manner warned of danger. Undoubtedly she knew that vaults and *594coal chutes were common under and adjoining the sidewalks, and that through the ordinary openings coal was deposited in such vaults. But she had a right to assume that they were securely covered, or, if left open, were guarded hy some one to give warning, or by the crib or box prescribed by the city ordinance.’-
In a later case tbe same court (Pettengill v. City of Yonkers, 116 N. Y. 558, 22 N. E. 1095, 15 Am. St. Rep. 442) said:
“A person using a public street has no reason to apprehend danger, and is not required to be vigilant to discover dangerous obstructions, but he may walk or drive in the daytime or nighttime, relying upon the assumption that the corporation whose duty it is to keep the streets in a safe condition for travel have performed that duty, and that he is exposed to no danger from its neglect.”
The case of City of Chicago v. Babcock, 143 Ill. 358, 32 N. E. 271, contains tbe following clear and concise statement of tbe rule:
“A person passing along a sidewalk in a oity is required to use ordinary and reasonable care and diligence to avoid danger, but what is such ordinary and reasonable care depends upon the circumstances of each particular case, and is a question of fact for the jury. A pedestrian upon such sidewalk may ordinarily assume that the sidewalk is in a reasonably safe condition for travel. To hold that such person is absolutely bound to keep his or her eyes constantly fixed on the sidewalk in search for possible holes or other defects would be to establish a manifestly unreasonable and wholly impracticable rule.” (Italics mine.)
The same general principle is announced and followed in tbe following eases: Topeka Water Co. v. Whiting, 58 Kan. 639, 50 Pac. 878, 39 L. R. A. 90; City of Houston v. Isaaks, 68 Tex. 116, 3 S. W. 693; Brown v. Stevens et al., 136 Mich. 311, 99 N. W. 12. Under tbe doctrine declared by tbe foregoing authorities, which is tbe settled law of this state, I am clearly of tbe opinion that tbe facts pleaded in this case did not warrant tbe court in bolding that tbe plaintiff was negligent, and that such negligence contributed to tbe accident.
Counsel for defendants contend that if a person passing along a sidewalk of a populous «city in tbe daytime, and *595while his attention is momentarily attracted from the sidewalk, falls into an excavation of the magnitude of the one in question, he is as a matter of law guilty of contributory negligence^ but if, under the same or similar circumstances, he falls into an excavation one or two feet in width, or into an ordinary coal chute, the question of contributory negligence in such ease is one of fact for the jury to determine. In their printed brief counsel say: “No precautions are necessary where the danger is obvious and unconcealed, and where, as in this case, any person making reasonable use of his faculties must have discovered the excavation in time to have avoided injury. ... To charge respondents with negligence it must appear that the situation was such that it might reasonably be anticipated that some person traveling along the sidewalk and using ordinary care might fall into the excavation. Now, how can it be said that it could reasonably be anticipated that any person would fail to discover so large an excavation as this in the sidewalk in one of the principal streets of a city in broad daylight V To show the untenableness of this proposition, and the fallacy of any argumenc that may be made in support of it, I have only to invite attention to the fact that under such a rule the municipality or private party, as the case may be, making a dangerous excavation of the size of the one in question across a much used sidewalk in a populous city, would be relieved of the duty of erecting proper and suitable guards and of placing the usual and customary signs or warnings of danger around the excavation to prevent people from falling therein who might have occasion to pass along the walk in the daytime. In other words, the larger and more dangerous the excavation, the less care would be required of the parties making and maintaining the same to prevent people from falling into it. And the question of whether a party falling into such an excavation in the day time and receiving an injury was at the time of the accident exercising ordinary care for his own safety could not be considered, all of which is contrary to well-established and elementary principles of the law of negligence.'
*596For the reasons herein stated, I am of the opinion that the case should be reversed, with directions to the trial court to set aside the judgment of dismissal, reinstate the case, and overrule the defendant’s demurrer.